United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1198
Issued: October 22, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 5, 2015 appellant, through counsel, filed a timely appeal from the December 1,
2014 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). The last
merit decision in this case was issued by OWCP on May 29, 2013. As more than 180 days
elapsed from the last OWCP merit decision by OWCP to the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on June 3, 2010 appellant, then a 34-year-old clerk, sustained a
right knee contusion when she attempted to move a tray that was stuck on the tray line.
Appellant stopped work that day and OWCP paid compensation benefits. OWCP terminated her
compensation benefits by decision dated March 28, 2012. Appellant’s counsel requested
reconsideration and submitted a March 20, 2013 brief, as well as a November 11, 2012 report
from Dr. Neofitos Stefanides, an orthopedic surgeon. By decision dated May 29, 2013, OWCP
denied modification of the March 28, 2012 termination decision and found that appellant had not
established disability after March 28, 2012, causally related to the June 3, 2010 employment
injury.
This case has previously been before the Board. By decision dated April 9, 2014, the
Board affirmed OWCP’s May 29, 2013 decision.2 Therein, the Board reviewed the arguments
appellant’s counsel presented in his March 20, 2013 brief. In the March 20, 2013 brief, counsel
argued that the report of Dr. Stefanides dated November 11, 2012 established that appellant had
residuals of the accepted injury and that OWCP had failed to accept all of the conditions
appellant sustained as a result of the work injury. The Board found that OWCP properly relied
on the February 7, 2012 opinion of Dr. Norman Sveilich, a Board-certified orthopedic surgeon
selected as the impartial medical specialist, who determined that appellant had no work-related
residuals or disability for full-time employment due to her accepted right knee contusion. The
Board further found that none of the medical reports submitted by appellant after the termination
of benefits included a rationalized opinion regarding the causal relationship between her current
condition and her accepted work-related injury.3
On November 18, 2014 OWCP received appellant’s counsel’s November 18, 2014
request for reconsideration. This request for reconsideration presented arguments which were
identical to the arguments raised by counsel in his March 20, 2013 brief. Counsel argued that
reconsideration was requested because medical and legal arguments were not previously
considered or not properly considered by OWCP. Issues presented were: (1) whether OWCP
accepted all conditions sustained by appellant as a result of the June 3, 2010 employment
incident; and (2) whether OWCP properly terminated benefits. With regard to the first issue,
counsel contended that the medical evidence of record demonstrated that because of the workrelated incident of June 3, 2010, appellant sustained injuries and conditions in addition to those
accepted by OWCP including consequential left knee injuries and conditions in the
November 11, 2012 report of Dr. Stefanides, an orthopedic surgeon, previously of record, was
submitted in support of this assertion. With regard to the second issue, counsel relying upon
Dr. Stefanides’ November 11, 2012 report, argued that OWCP improperly terminated
compensation benefits as appellant continued to be disabled due to the June 3, 2010
employment-related injury. He also argued that the opinions of OWCP’s second opinion
physician, Dr. Leon Sultan, a Board-certified orthopedic surgeon, and Dr. Sveilich were based
2

Docket No. 14-120 (issued April 9, 2014).

3

The Board indicated that, although the records contained evidence of a left knee condition and a back condition,
appellant had not provided rationalized medical evidence explaining how the employment injury of June 3, 2010
caused the diagnosed conditions.

2

upon an inaccurate summary of the conditions appellant sustained causally related to the June 3,
2010 employment injury. No additional evidence was submitted.
By decision dated December 1, 2014, OWCP denied reconsideration without reviewing
the merits of the case.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,4
OWCP regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.5 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant’s application for review must
be received within one year of the date of that decision.6 When a claimant fails to meet one of
the above standards, OWCP will deny the application for reconsideration without reopening the
case for review on the merits.7
ANALYSIS
On November 18, 2014 OWCP received appellant’s request for reconsideration. To be
entitled to a merit review of OWCP’s decision denying or terminating a benefit, a claimant’s
application for review must be received within one year of the date of that decision.8 As the
Board’s April 9, 2014 decision was the last merit decision of record and the November 18, 2014
request for reconsideration was within one-calendar year of that decision, appellant’s request was
therefore timely. The question for determination is whether her request met at least one of the
three standards for obtaining a merit review of her case.9
In his November 18, 2014 request for reconsideration, appellant counsel did not establish
that OWCP erroneously applied or interpreted a specific point of law. He did not advance a
relevant legal argument not previously considered by OWCP and he did not submit relevant and
pertinent new evidence not previously considered by OWCP. The Board therefore concludes
that OWCP properly denied his request for merit review.

4

Under section 8128 of FECA, the Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
5

20 C.F.R. § 10.606(b)(3).

6

Id. at § 10.607(a).

7

Id. at § 10.608(b).

8

Id. at § 10.607(a).

9

The Board has held, however, that OWCP’s procedures should be interpreted to mean that a right to
reconsideration within one year accompanies any subsequent merit decision on the issues, including any merit
decision by the Board.

3

Counsel continues to assert that the issues are whether OWCP met its burden of proof to
terminate compensation after March 28, 2012, and whether appellant has other medical
conditions causally related to the June 3, 2010 employment injury, but these issues were
previously decided. The Board settled this matter in its April 9, 2014 decision when it found that
the weight of the medical evidence established that appellant no longer suffered from the
accepted right knee contusion she sustained on June 3, 2010, and she had not established
continuing employment-related disability. These matters have been adjudicated. Decisions and
orders of the Board are final as to the subject matter appealed.10
A claimant may be entitled to a merit review by submitting pertinent new and relevant
evidence or argument. Appellant did not do so in this case. Counsel merely reiterated arguments
and evidence previously considered. Therefore, pursuant to 20 C.F.R. § 10.608, OWCP properly
denied merit review.

10

20 C.F.R. § 501.6(a).

4

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of her claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the December 1, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 22, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

